                                                                                         Case 2:19-cv-01017-MCE-EFB Document 26 Filed 07/31/20 Page 1 of 2

                                                                                     1    Law Offices of
                                                                                          MATHENY SEARS LINKERT & JAIME LLP
                                                                                     2    MATTHEW C. JAIME (SBN 140340)
                                                                                          ROBERT W. SWEETIN (SBN 297130)
                                                                                     3    3638 American River Drive
                                                                                          Sacramento, California 95864
                                                                                     4    Telephone: (916) 978-3434
                                                                                          Facsimile:   (916) 978-3430
                                                                                     5
                                                                                          Attorneys for Defendant, COSTCO WHOLESALE
                                                                                     6    CORPORATION
                                                                                     7

                                                                                     8                               UNITED STATES DISTRICT COURT
                                                                                     9                             EASTERN DISTRICT OF CALIFORNIA
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                    10    ALICIA ESQUEVEL, an individual                     Case No. 2:19-cv-01017-MCE-EFB
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                    11                       Plaintiff,                      JOINT STIPULATION AND ORDER TO
                                                       3638 AMERICAN RIVER DRIVE




                                                                                                                                             EXTEND EXPERT DISCOVERY
                                                                                    12           v.
LAW OFFICES OF




                                                                                    13    COSTCO WHOLESALE
                                                                                          CORPORATION, a Washington                          Complaint filed: March 7, 2019
                                                                                    14    corporation; and DOES 1 through 100,               Removed: May 31, 2019
                                                                                          inclusive,
                                                                                    15                                                       Trial date: Unassigned
                                                                                                             Defendants.
                                                                                    16

                                                                                    17
                                                                                                TO THE COURT:
                                                                                    18
                                                                                                This stipulation is made by and between Plaintiff ALICIA ESQUEVEL and Defendant
                                                                                    19
                                                                                         COSTCO WHOLESALE CORPORATION. In light of the fact that the Parties continue to await
                                                                                    20
                                                                                         the Court’s ruling on Defendant’s Motion for Summary Judgment (Docket No. 13), the Parties’
                                                                                    21
                                                                                         intention to submit the litigation to voluntary dispute resolution, and complications arising due to
                                                                                    22
                                                                                         the COVID-19 response, the Parties hereby stipulate and agree to: (i) disclose experts and expert
                                                                                    23
                                                                                         reports under Federal Rule of Civil Procedure 26 no later than October 27, 2020; (ii) disclose
                                                                                    24
                                                                                         supplemental expert witnesses by November 25, 2020; and (iii) complete expert discovery by
                                                                                    25
                                                                                         January 29, 2021.
                                                                                    26
                                                                                         ///
                                                                                    27
                                                                                         ///
                                                                                    28
                                                                                                                                         1
                                                                                                           JOINT STIPULATION AND ORDER TO EXTEND EXPERT DISCOVERY
                                                                                         Case 2:19-cv-01017-MCE-EFB Document 26 Filed 07/31/20 Page 2 of 2

                                                                                     1    Dated: July 29, 2020                         MATHENY SEARS LINKERT & JAIME LLP
                                                                                     2

                                                                                     3                                                 By: /s/ Robert Sweetin
                                                                                                                                          MATTHEW C. JAIME,
                                                                                     4                                                    ROBERT W. SWEETIN,
                                                                                                                                          Attorneys for Defendant, COSTCO
                                                                                     5                                                    WHOLESALE CORPORATION
                                                                                     6    Dated: July 29, 2020                         CENTURY PARK LAW GROUP
                                                                                     7

                                                                                     8                                                 By: /s/ Soheil Bahari
                                                                                                                                          SOHEIL BAHARI,
                                                                                     9                                                    Attorneys for Plaintiff, ALICIA
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                                                                          ESQUEVEL
                                                                                    10
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                    11
                                                       3638 AMERICAN RIVER DRIVE




                                                                                                                                ORDER
                                                                                    12
LAW OFFICES OF




                                                                                    13
                                                                                                Good cause appearing, IT IS SO ORDERED.
                                                                                    14
                                                                                         Dated: July 30, 2020
                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19
                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                                   2
                                                                                                         JOINT STIPULATION AND ORDER TO EXTEND EXPERT DISCOVERY
